Case 8:18-cv-01204-JLS-JDE Document 50 Filed 04/18/19 Page 1 of 2 Page ID #:295



  1
  2
  3
  4
  5
  6
  7
  8
  9                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10
                                                Case No. 8:18-cv-01204 JLS (JDEx)
 11
                                                ORDER GRANTING PLAINTIFF’S
 12   MICHAEL GRECCO                            MOTION FOR LEAVE TO FILE A
      PRODUCTIONS, INC. d/b/a                   FIRST AMENDED COMPLAINT
 13   MICHAEL GRECCO                            (Doc. 45)
      PHOTOGRAPHY, INC.,
 14
 15                         Plaintiff,
      v.
 16
 17   JESSIE STRICCHIOLA, an individual;
      THIRD DOOR MEDIA, INC., a
 18   Delaware corporation; and DOES 1
      through 10 inclusive,
 19
 20                         Defendant.
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
Case 8:18-cv-01204-JLS-JDE Document 50 Filed 04/18/19 Page 2 of 2 Page ID #:296



  1        Before the Court is a Motion For Leave to File a First Amended Complaint
  2   filed by Plaintiff Michael Grecco Productions, Inc. (Doc. 45.) Defendant Jessie

  3   Stricchiola did not file an opposition. “The failure to file any required document . .

  4   . may be deemed consent to the granting or denial of the motion . . .” C.D. Cal. R.

  5   7-12. The Court deems Stricchiola’s failure to respond as consent to granting the

  6   Motion.

  7         Having considered all papers filed by Plaintiff in support of its Motion,
      Stricchiola’s non-opposition, and that leave to amend pursuant to Federal Rule of
  8
      Civil Procedure Rule 15(a)(2) should be “freely given,” the Court GRANTS
  9
      Plaintiff’s Motion. Accordingly, the hearing set for April 19, 2019, at 10:30 a.m. is
 10
      VACATED. Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-15. Plaintiff is ORDERED to
 11
      file its First Amended Complaint within five (5) days of this Order.
 12
 13
      DATED: April 18, 2019
 14
 15
                                             ______________________________
 16                                          Hon. Josephine L. Staton
 17                                          United States District Court Judge

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                2
